Citation Nr: 0947196	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-03 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for 
residuals of a right knee injury to include an anterior 
cruciate ligament defect and scarring.  

2.  Entitlement to a separate compensable evaluation for 
right knee arthritis.  

3.  Entitlement to an evaluation greater than 10 percent for 
right knee arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

A central office hearing was held before the undersigned in 
February 2008.  In March 2008, the Board remanded this case 
for additional development.  The case has since returned to 
the Board.

The issue of entitlement to an evaluation greater than 10 
percent for right knee arthritis is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of a right knee injury to include an anterior 
cruciate ligament defect and scarring are not manifested by 
severe recurrent subluxation or lateral instability.  

2.  Objective evidence shows right knee arthritis with 
limited and painful motion.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for residuals of a right knee injury to include an anterior 
cruciate ligament defect and scarring are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5257 
(2009).  

2.  The criteria for a separate 10 percent evaluation for 
right knee arthritis are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  While 
VA failed to fully comply with the provisions of § 5103 prior 
to the rating decision in question, VA notified the Veteran 
in April 2004 of the information and evidence needed to 
substantiate and complete his claim for increase, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
He was provided notice of how disability ratings and 
effective dates are assigned in August 2007 and April 2008.  
A January 2005 statement of the case provided notice of the 
specific rating criteria for impairment of the knee.  The 
claim was readjudicated in the September 2009 supplemental 
statement of the case.  Thus, any timing error was cured and 
rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim.  The Veteran most recently underwent a 
VA examination in August 2008.  Pursuant to the March 2008 
remand, the examiner was to report whether there was 
recurrent subluxation or lateral instability of the knee and 
if so, whether it was best characterized as "slight," 
"moderate," or "severe."  The examiner was also requested 
to indicate whether there was ankylosis, dislocation or 
removal of cartilage, impairment of the tibia or fibula, or 
genu recurvatum.  On review, it does not appear that this was 
specifically accomplished.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
Veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  In Dyment v. West, 13 
Vet. App. 141 (1999), however, the Court found that it is 
substantial compliance with remand orders that is required in 
order to meet the obligations of Stegall.   

In reviewing the examination, the VA examiner provided the 
necessary findings to make a determination as to the severity 
of the Veteran's instability and/or the existence of 
additional disability.  That is, objective findings were 
provided related to instability testing, and previous x-rays 
and MRI findings were discussed.  Further, the examiner 
described the effects of the knee disability on daily 
activities in terms of "none" to "severe".  Thus, the 
Board finds substantial compliance with the remand 
directives.
 
Regarding entitlement to a separate compensable evaluation 
for arthritis, the Board acknowledges that the August 2008 
examination contains inconsistent findings regarding 
extension.  The Board, however, is able to grant a 10 percent 
evaluation for right knee arthritis.  The Board will remand 
the issue whether an evaluation greater than 10 percent is 
warranted for additional examination.  Thus, there is no 
prejudice to the Veteran at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993). 



II. Analysis

In June 1974, VA granted service connection for a tender scar 
as a post-operative residual of a right knee arthrotomy and 
assigned a 10 percent evaluation under Diagnostic Code 7804.  
In February 1993, the 10 percent evaluation for a right knee 
disability was continued under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 and the disability was recharacterized as residuals 
of a right knee injury to include an anterior cruciate 
ligament defect and scar.  In January 2001, the Veteran filed 
a claim for increase.  In April 2003, the 10 percent 
evaluation was continued.  The Veteran disagreed and 
subsequently perfected this appeal.  In April 2007, the 
evaluation for this disorder was increased to 20 percent 
effective January 17, 2001, the date of claim.  

The Veteran contends that the currently assigned evaluation 
does not adequately reflect the severity of his disability.  
The Veteran reports significant functional impairment to 
include difficulty climbing stairs, walking, and squatting.  
The representative contends the Veteran is entitled to a 
higher evaluation.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Any such functional loss must be "supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  See 38 C.F.R. § 4.40.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Francisco 
v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court held that 
staged ratings are appropriate for an increased rating claim 
that is not on appeal from the assignment of an initial 
rating when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

The Veteran's right knee disability is currently evaluated 
under Diagnostic Code 5257.  Under this provision, recurrent 
subluxation or lateral instability of the knee warrants a 20 
percent disability rating when moderate, and a 30 percent 
disability rating when severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

The words "slight," "moderate" and "severe" are not 
defined in the rating schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2009). 

On VA examination in February 2003, the Veteran reported 
continued episodes of instability, mild swelling, and pain.  
He did not wear a brace.  He reported taking a less 
physically demanding job because of his knee disorder.  On 
physical examination, gait was grossly intact.  Examination 
of the quadriceps revealed about a 23/4 inch deficit on the 
right versus the left.  There was marked tenderness around 
both medial and lateral joint margins, and there was some 
ridging over the medial compartment and prominence which was 
tender.  There was a mild joint effusion on the right.  
Valgus/varus stress testing at 0 and 30 degrees was 
unremarkable bilaterally, with no pain and no opening.  
Lachman testing revealed some moderate anterior translation 
but there seemed to be a boggy end point because of scar 
tissue on the right.  He had a slight sag at 90 degrees on 
the right which was opined to possibly be consistent with a 
posterior deficit.  Anterior drawer testing was positive on 
the right.  Medial and lateral McMurray's test were 
unremarkable for locking or extreme pain in either knee.  The 
impressions were status post right anterior cruciate ligament 
tear with subsequent osteoarthritic and degenerative 
complications namely medial compartment degenerative changes 
and probable degenerative meniscal pathology given the 
findings on the 1992 MRI; and probable posterior cruciate 
insufficiency on the right.  

On VA examination in May 2005, the Veteran reported that he 
continued to work in a job that required him to be on his 
feet for a long period of time.  He wore a steel brace on the 
right to prevent the knee from buckling.  On examination, 
circumference of the right knee was 151/2 inches compared to 
the left knee which was 15 inches.  There was a positive 
Lachman test and some instability of the knee joint 
especially with a positive drawer test.  There was a positive 
McMurray's test.  There was no effusion within the knee 
joint.  The examiner noted that the Veteran showed obvious 
instability of the knee joint, with a limited range of 
motion.  He needed to wear a steel brace for support.  The 
examiner further noted that there was obvious knee joint 
derangement which was not repairable.  

At the February 2008 hearing, the Veteran reported that he 
had a knee brace with metal hinges, but that he could not 
wear it daily due to irritation.  He reported that he had 
pain with stair climbing and difficulty kneeling.  He 
testified that his knee felt unstable daily.  

On VA examination in August 2008, the Veteran reported giving 
way, instability, pain, stiffness and weakness.  He also 
reported weekly episodes of dislocation or subluxation and 
locking one to three times per month.  He reported 
intermittent, but frequent use of a brace.  On physical 
examination the appellant's gait was antalgic, and there was 
evidence of abnormal weight bearing with an abnormal shoe 
wear pattern.  There was crepitation and patellar and 
meniscus abnormalities of the right knee.  No instability was 
noted.  McMurray's test was positive.  The diagnosis was 
internal derangement right knee.  The examiner noted that the 
Veteran's disability caused decreased mobility, problems with 
lifting and carrying, lack of stamina, weakness or fatigue, 
decreased strength and lower extremity pain.  While the 
appellant worked as a mechanic, he was unable to squat due to 
knee pain and instability.  The examiner noted that the 
Veteran's disability had no effects on feeding, dressing, or 
grooming; mild effects on recreation, bathing, and toileting; 
moderate effects on chores, shopping, and exercise; and 
severe effects on traveling.  

The Board acknowledges the Veteran's reports regarding 
significant instability in his right knee.  On review, 
however, the Board concludes that the above-referenced 
objective clinical findings do not show severe recurrent 
right knee subluxation or lateral instability.  Indeed, in 
August 2008, one study showed that no instability was 
objectively demonstrated.  In making this determination, the 
Board has considered objective testing, and the fact that the 
Veteran has an antalgic gait and needs to wear a brace.  
Notwithstanding, the overall functional impact clinically is 
not demonstrated to be more than moderate, and an evaluation 
greater that 20 percent under Diagnostic Code 5257 is not 
warranted.  The Board further notes that Diagnostic Code 5257 
is not predicated on limitation of motion and therefore, 38 
C.F.R. §§ 4.40, 4.45, and 4.59 are not for consideration.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

At no time during the appeal period has the appellant's right 
knee instability been more than 20 percent disabling.  Hence, 
staged ratings are not for application.  Hart.  Objective 
findings also do not support a separate compensable 
evaluation for scarring.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2008).  The Veteran is not frequently hospitalized 
due to right knee instability and objective evidence does not 
show that this disability has a marked interference with 
employment beyond that contemplated in the schedular 
standards.  Thus, the Board does not find that referral for 
an extraschedular evaluation is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  

The March 2008 remand noted that VA General Counsel has held 
that a claimant who has arthritis and instability of a knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 
63 Fed. Reg. 56704 (1998).  The remand directed that the case 
be readjudicated under applicable law, including the VA 
General Counsel opinions.  

The September 2009 supplemental statement of the case, which 
addressed the evaluation assigned for the right knee, 
indicated that since the evidence showed mild degenerative 
changes and a mild limitation of motion, a separate 10 
percent evaluation was warranted.  The Board notes, however, 
that the August 2009 rating decision, which indicated that it 
represented a partial grant of benefits sought on appeal, 
increased the evaluation for left knee osteoarthritis to 10 
percent disabling.  Review of the associated code sheet does 
not show that a separate 10 percent evaluation was granted 
for right knee arthritis.

Traumatic arthritis, substantiated by x-rays findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Id.  

For VA purposes, normal range of motion of the knee joint is 
from 0 degrees extension to 140 degrees flexion.  38 C.F.R. 
§ 4.71, Plate II (2009).  

Limitation of flexion of the leg is evaluated as follows: 
flexion limited to 30 degrees (20 percent); flexion limited 
to 45 degrees (10 percent); and flexion limited to 60 degrees 
(0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of the leg is evaluated as follows: 
extension limited to 15 degrees (20 percent); extension 
limited to 10 degrees (10 percent); and extension limited to 
5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

On review, the evidence of record shows right knee arthritis 
as well as limited and painful motion.  For example, a VA 
examination in February 2003 noted that x-rays showed 
osteoarthritic and degenerative complications.  X-rays in May 
2005 noted mild narrowing of the joint space in the medial 
compartment and narrowing of the patellofemoral compartment.  
There was also mild spurring in the superior margin of the 
patella.  Limitation of active flexion was shown on 
examinations in February 2003 (135 degrees), May 2005 (100 
degrees), and August 2008 (105 degrees).  Given these 
findings, a separate compensable evaluation is warranted for 
right knee arthritis.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).


ORDER

Entitlement to an evaluation greater than 20 percent for 
residuals of a right knee injury to include an anterior 
cruciate ligament defect and scarring is denied.

Entitlement to a separate 10 percent evaluation for right 
knee arthritis is granted, subject to the laws and 
regulations governing the award of monetary benefits.  


REMAND

As discussed, a separate 10 percent evaluation has been 
granted for right knee arthritis.  The Board acknowledges 
that a higher evaluation is available if warranted by 
limitation of motion findings.  The Board also notes that 
separate ratings under Diagnostic Codes 5260 and 5261 may be 
assigned for disability of the same joint, if none of the 
symptomatology on which each rating is based is duplicative 
or overlapping.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 
(2004); 38 C.F.R. § 4.14 (2009).  

In reviewing the recent examination, the Board finds that 
there is some inconsistent information regarding whether the 
Veteran has compensable limitation of extension.  That is, 
the August 2008 examination report noted that active 
extension was 90 to 
-30 degrees with loss of motion on repetitive use of 0 to -35 
degrees.  It was subsequently noted that active extension was 
90 to 0 degrees.  Thus, it is unclear what the findings are 
related to extension and whether the "minus" refers to an 
extensor lag or hyperextension.  As such, the Board finds 
that additional examination is warranted.  See 38 C.F.R. 
§ 3.327 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
orthopedic examination.  The claims file 
is to be made available for the examiners 
to review.  In accordance with the latest 
AMIE worksheets for rating knee joints, 
the examiner is to provide a detailed 
review of the Veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any right knee 
disability.  The examiner is specifically 
requested to state if there is any 
limitation of flexion and/or extension.  
It should be noted that for VA purposes, 
the normal range of knee motion is from 0 
to 140 degrees.  A complete rationale for 
any opinions expressed must be provided.  

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner, the RO/AMC must implement 
corrective procedures at once.  

3.  The Veteran should be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.  

4.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of entitlement to an evaluation greater 
than 10 percent for right knee arthritis.  
All applicable laws and regulations should 
be considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


